Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Examiner’s Comments
The examiner notes additional prior art to Rosenblatt (US 2492183 A}, Hamet al (US 20080144877, and and Atamaniuk (US 20100027624 Al} which each disclose retaining legs engaging with the antihellx to support an eartip adjacent to and possibly partially sealing the earcanal, However they do not specify the anchoring pressure applied and specific sealing structure as claimed in claims 1,12, and 18.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed sealing structure in combination with the retaining structure as claimed in the prior art in-ear earpieces that engage the ear.  

			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  



The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 18, 2021